         Case 1:17-cr-00123-LAP Document 869 Filed 12/10/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-                                        No. 17-CR-123 (LAP)

ROBERTO RAMIREZ,                                         ORDER

                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

       Before the Court is Defendant Roberto Ramirez’s motion that

the Court recommend that he be designated to a halfway

house.     (See Dkt. no. 833 (“Mot.”).)       The Government responded

in opposition, (see dkt. no. 839 (“Opp.”)), and Mr. Ramirez

replied, (see dkt. no. 868).          For the reasons set out below,

the motion is DENIED.

  I.      Background

       Mr. Ramirez was arrested on March 15, 2017, on two charges:

(1) conspiracy to distribute and possess with intent to

distribute 280 grams of crack cocaine and other controlled

substances, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A);

and (2) related firearms offenses, in violation of 18 U.S.C.

§§ 924(c) and 2.       (See dkt. no. 8 ¶¶ 1-3, 5.)       On November 20,

2017, Mr. Ramirez pleaded guilty to conspiring to distribute

crack cocaine, in violation of 21 U.S.C. §§ 846 and

841(b)(1)(C).      (See Dkt. no 316.)      On March 19, 2018, the Court

sentenced Mr. Ramirez to 63 months’ imprisonment, which was at


                                       1
      Case 1:17-cr-00123-LAP Document 869 Filed 12/10/20 Page 2 of 5



the bottom end of the Guidelines range.        (Dkt. no. 443.)     On

April 10, 2019, Defendant moved for a reduction of his sentence

based on the First Step Act, (see dkt. nos. 720-721), which the

Court denied on December 5, 2019, (see dkt. no. 774.)

     As set forth in the Presentence Investigation Report

(“PSR”), Defendant was a member of the “075” narcotics

conspiracy that operated on Weeks Avenue in the Bronx.          (See PSR

§§ 11-17, 84.)   Between 2006 and his arrest in this matter, Mr.

Ramirez was arrested approximately seventeen times.          (Id. ¶ 84.)

Ten of those arrests were for possession or sale of a controlled

substance or marijuana, and three resulted in convictions.             (Id.

¶¶ 84, 109, 111, 112.)    In May 2012, Defendant was sentenced to

four months’ imprisonment and five years’ probation after the

NYPD executed a search warrant at his apartment and found 103

zips of crack, a medium-sized “rock” of crack, 144 bags of

marijuana, and a gun.    (Id. ¶ 111.)     Defendant’s unlawful

behavior continued while on probation:       Mr. Ramirez was arrested

for another drug sale in 2014, (see id. ¶ 112), and he also made

eleven sales of crack to an undercover officer or cooperating

source, (see id. ¶ 84).

     Moreover, the Government reports that, contrary to

Defendant’s representation that he “meets all criteria” for home

confinement, including “[n]o disciplinary infractions” during

his incarceration, Mr. Ramirez was in fact sanctioned in

                                    2
        Case 1:17-cr-00123-LAP Document 869 Filed 12/10/20 Page 3 of 5



November 2018 for possessing an unauthorized item and in

December 2018 for possessing a hazardous tool and a non-

hazardous tool.     (See Opp. at 3.)

  II.    Discussion

     As the Government acknowledges, (see id. at 1.), the Court

has the authority to make any recommendations it deems

appropriate regarding a defendant’s place of imprisonment.               See

18 U.S.C. § 3621(b).      Here, however, the record counsels against

recommending early termination of imprisonment.

     First, Defendant’s offense of conviction was most

serious.    As noted above, he conspired over time to distribute

crack on the streets of the Bronx, sowing untold misery.             The

Court’s sentence of 63 months was at the bottom of the

Guidelines range and was sufficient but not greater than

necessary to meet the sentencing objectives.          Nothing has

changed that analysis.

     Second, Defendant’s record indicates that he has not gained

any respect for the law from his previous arrests and

incarcerations.     As also noted above, between 2006 and his

arrest in this case in 2017, he sustained at least seventeen

arrests, ten of which involved controlled substances, resulting

in three convictions.      In May of 2012, an NYPD search of

Defendant’s apartment yielded quantities of crack and marijuana

and a firearm, resulting in a sentence of four months

                                      3
        Case 1:17-cr-00123-LAP Document 869 Filed 12/10/20 Page 4 of 5



incarceration followed by five years of probation.            While still

on probation, he sustained another drug arrest in 2014.            This

history does not bode well for Defendant’s sustaining a law-

abiding lifestyle if released.

     Third, Defendant’s concern that he gain employment skills,

(see Mot. at 2), is commendable, especially given his thin

educational record and scant employment history, (see PSR ¶ 137-

142).   But that can take place at the appointed time.           As

Defendant notes, he has been approved for RRC placement to begin

on May 20, 2021.     (Mot. at 2.)

     Fourth, while Defendant’s desire to assist his “aging/sick

mother” and be nearer to his eleven-year-old daughter are also

laudable, such deprivations are a consequence of his repeated

unlawful behavior.

     Finally, Defendant has acknowledged that the BOP has taken

exceptional measures to combat the COVID-19 pandemic.            He cites

no health issues that would make him particularly susceptible to

the virus, so this does not constitute a reason for early

release.

  III. Conclusion

     For the reasons set out above, Defendant Roberto Ramirez’s

motion [dkt. no. 833] that the Court recommend that he be

released to a halfway house is DENIED.         A copy of this order

shall be mailed to Mr. Ramirez.

                                      4
         Case 1:17-cr-00123-LAP Document 869 Filed 12/10/20 Page 5 of 5



SO ORDERED.


Dated:       December 10, 2020
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       5
